Citation Nr: 1714290	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION


The Veteran served on active duty from February 1956 to February 1960; and from September to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss with a rating of 20 percent effective December 14, 2011.

In his May 2014 substantive appeal (Form 9), the Veteran requested a Board hearing; however, the following month he withdrew that request.

The Board notes that VA audiology clinic records dated in July and August 2014 have been associated with the claims file after the March 2014 statement of the case (SOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Veteran filed his claim for service connection for hearing loss, and in January 2013 he was afforded a VA audiology examination.  Since that time (and subsequent to the March 2014 SOC) the Veteran's hearing was re-tested (see July 2014 VA Audiology Clinic examination report), and the Veteran "strongly asserts" that his hearing has worsened since the 2013 examination.  See April 2017 statement from Veteran's representative.  As the July-August 2014 Audiology Clinic evidence was not addressed by the AOJ prior to the June 2016 certification of the appeal to the Board, remand per 38 C.F.R. § 19.31 is warranted.  And, as there is an indication that the Veteran's hearing may have worsened since his last VA examination, he should be accorded a new one.  See 38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

While on remand, the claims file should be updated to include VA medical records referable to the Veteran hearing loss dated after August 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA audiology treatment records dated after August 2014 and associate these records with the claims file.  

2.  Schedule the Veteran for a new VA audiology examination to ascertain the severity of his hearing loss.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  

3.  After completion of all of the above and any other necessary development, readjudicate the appeal.  All of the evidence compiled after the March 2014 SOC must be considered.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

